DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 1/15/21 and has been entered and made of record. Currently, claims 1-17 are pending.

Claim Interpretation

Applicant’s amendment to claims 1 and 11-13 has changed the interpretation of the claims and no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 1 and 11-13 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
1 and a public work site 2, that are organizations that manage services, specifically printing services (para 17). Kishida also discloses printer server 10 stores a track-record database containing department information associated with billing information (paras 28-30). Kishida further discloses printer server 10 sends a request to print server 50, which includes a job ID and billing department information, to print a document at image forming apparatus 60 and in response the print server 50 sends back a reservation number (paras 58-60). The reservation number is then transmitted to user terminal 20 and is used to initiate printing (para 61). Upon completion the printer server 10 updates the track-record database (para 66). Hence, Kishida discloses receive a billing destination of a fee with respect to a use of the service from among a plurality of destinations including a first organization that manages the service and a second organization different from the first organization; and forward, to an external device, a request to use the service including a request for verification of the billing destination, control the provision of the service in accordance with a response from the external device regarding the forwarded request, and cause a usage history of the service to be stored in association with the billing destination, as set forth in claims 1 and 16, and similarly in claims 11, 12, and 17.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishida (US 2016/0086144).
Regarding claims 1 and 16, Kishida discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information and an information processing device comprising: 
a processor, configured to:
provide a service (see Fig. 1 and paras 17, 19, and 58-59, user terminal 20 transmits a document file to be printed by image forming apparatus 30 or 60 to print server 10, the print server 10 generates print data based on the received document file and sends the contents to either a print server 50 or to an image forming apparatus); 
receive a billing destination of a fee with respect to a use of the service from among a plurality of destinations including a first organization that manages the service and a second organization different from the first organization (see Fig. 4 and paras 17, 29, 33, 35, and 42-43, print server 10 acquires a billing department as part of the collected identification information that is used to print a document file and determine a printing fee for the document file, the billing department information indicates a department that is to be billed for the printing fee of a document file printed using the public printing system 2 or the private work site 1, private work site 1 and public work site 2 are organizations that manage services, specifically printing services); and 
forward, to an external device, a request to use the service including a request for verification of the billing destination, control the provision of the service in accordance with a response from the external device regarding the forwarded request, and cause a usage history 10 sends a request to print server 50, which includes a job ID and billing department information, to print a document at image forming apparatus 60 and in response the print server 50 sends back a reservation number, the reservation number is then transmitted to user terminal 20 and is used to initiate printing, and upon completion the printer server 10 updates the track-record database).
Regarding claim 2, Kishida further discloses wherein the processor provides the service managed by the first organization to a user in the second organization in a case of receiving a response indicating that the second organization is confirmed in response to the verification request (see Fig. 4 and paras 29, 33, 35, and 42-43, print server 10 acquires a billing department as part of the collected identification information that is used to print a document file and determine a printing fee for the document file, the billing department information indicates a department that is to be billed for the printing fee of a document file printed using the public printing system 2  but billed to a department of work site 1).  
Regarding claims 3 and 4, Kishida further discloses wherein the processor receives a billing destination detected from target information that is a target of the service (see paras 29, 31, and 58, print server 10 sends information to the public print server 50, such as reservation number, billing department, job ID, print data, etc., that is used by the public print server to initiate printing by an image forming apparatus).  
Regarding claims 5 and 6, Kishida further discloses wherein in a case where the billing destination is not successfully detected from the target information, the processor receives a predetermined billing destination (see para 63, the public print server 50 generates display data of a screen for selecting a printing-fee payment method based on the billing department information associated with the reservation number and transmits the display data to the image forming apparatus 60, this screen is used for selecting whether to bill the department indicated by the billing department information for the printing fee or to pay the printing fee by the user 60, alternatively, the billing department information may be not included in the screen used for selecting the printing-fee payment method transmitted from the public print server 50 to the image forming apparatus 60, in this case, the screen may display a message "bill department" alone).  
Regarding claims 7 and 8, Kishida further discloses an input device- 27 –an input devicea that inputs the billing destination when the service is provided, and the processor receives the billing destination input by the input device (see Figs. 4 and 5 and paras 29-33, 35, 42-43, and 60-68, print server 10 acquires a billing department as part of the collected identification information that is used to print a document file and determine a printing fee for the document file, the billing department information indicates a department that is to be billed for the printing fee of a document file printed using the public printing system 2, print server 10 sends information to the public print server 50, such as reservation number, billing department, job ID, print data, etc., that is used by the public print server to initiate printing by an image forming apparatus, a track-record database stores information regarding the printing of a document file and the associated billing department information).  
Regarding claims 9 and 10, Kishida further discloses wherein the processor further acquires predetermined identification information and receives the billing destination predetermined in association with the identification information (see Figs. 4 and 5 and paras 29-33, 35, 42-43, and 60-68, print server 10 acquires a billing department as part of the collected identification information that is used to print a document file and determine a printing fee for the document file, the billing department information indicates a department that is to be billed for the printing fee of a document file printed using the public printing system 2, print server 10 sends information to the public print server 50, such as reservation number, billing department, job ID, print data, etc., that is used by the public print server to initiate printing by an image 
Regarding claim 11, Kishida discloses an information processing device comprising: 
a memory that stores a usage history of a service (see Figs. 4 and 5 and paras 30 and 67, printer server 10 stores a track-record database containing information regarding the printing of a document file and the associated billing department information and is updated upon print completion); and 
receive a specification of a billing destination of a fee with respect to a use of the service (see Fig. 4 and paras 29, 33, 35, and 42-43, print server 10 acquires a billing department as part of the collected identification information that is used to print a document file and determine a printing fee for the document file, the billing department information indicates a department that is to be billed for the printing fee of a document file printed using the public printing system 2), 
wherein in a case where the billing destination is a second organization different from a first organization that manages the information processing device, forward a request to use the service to an external device, and provide the service to a user in accordance with a response from the external device regarding the forwarded request (see Fig. 5 and paras 17, 30-31 and 58-68, printer server 10 sends a request to print server 50, which includes a job ID and billing department information, to print a document at image forming apparatus 60 and in response the print server 50 sends back a reservation number, the reservation number is then transmitted to user terminal 20 and is used to initiate printing, and upon completion the printer server 10 updates the track-record database, private work site 1 and public work site 2 are organizations that manage services, specifically printing services), and 
the memory stores a usage history of the service in association with the second organization (see Fig. 5 and paras 30 and 67, a track-record database stores information 
Regarding claims 12 and 17, Kishida discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information and an information management device comprising: 
a memory that stores associations between a plurality of information processing devices that provide a service and organizations that manage the - 29 -plurality of information processing devices (see Figs. 4 and 5 and paras 30 and 67, printer server 10 stores a track-record database containing information regarding the printing of a document file and the associated billing department information and is updated upon print completion); 
a processor that receives, from one of the plurality of information processing devices, a notification indicating that a request to use a service has been received, the use of the service being billed to a billing destination, the billing destination being a second organization that is different from a first organization that manages the information processing device (see Fig. 4 and paras 29, 33, 35, and 42-43, print server 10 acquires a billing department as part of the collected identification information that is used to print a document file and determine a printing fee for the document file, the billing department information indicates a department that is to be billed for the printing fee of a document file printed using the public printing system 2); 
a communication channel interface that transmits a result of confirming whether or not the second organization is stored in the memory to the information processing device from which the notification is received (see Fig. 6 and paras 17, 55, 59-60, and 64-65, Fig. 5 and paras 30-31 and 60-68, printer server 10 sends a request to print server 50, which includes a job ID and billing department information, to print a document at image forming apparatus 60 and in response the print server 50 sends back a reservation number, the reservation number is then transmitted to user terminal 20 and is used to initiate printing, and upon completion the 10 updates the track-record database, private work site 1 and public work site 2 are organizations that manage services, specifically printing services); and 
wherein the processor receives usage histories of the service from the information processing devices and totals the usage histories as a history to be billed to the second organization (see Fig. 5 and paras 30 and 67, a track-record database stores information regarding the printing of a document file and the associated billing department information and is updated upon print completion).
Regarding claim 13, Kishida further discloses wherein the processor further uses a result of the totaling to bill a fee for the use of the service to each billing destination (see Fig. 5 and paras 30, 42-43, and 67-68, Fig. 5 and paras 30 and 67, a track-record database stores information regarding the printing of a document file and the associated billing department information and is updated upon print completion).
Regarding claim 14, Kishida discloses the information processing device according to claim 1 and the information management device according to claim 12, as mentioned.
Regarding claim 15, Kishida discloses the information processing device according to claim 1 and the information management device according to claim 13, as mentioned.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677